DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble to claim 4 reads: “A method for treating or preventing cystic fibrosis in a patient activity…”.  The phrase “in a patient activity” is indefinite.  The scope of the term in question is unclear.  The specification does not define the term and the phrase does not have a common meaning known to persons of ordinary skill in the art.  In order to advance examination, Examiner will interpret the claim to be directed to a method of treating CF in a patient. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2012/020016 A1) in view of Condren et al (J. Pediatr Pharmacol Ther, 2013, 18(1), 9-13).
Scope of prior art
Walker teaches RPL-554 (the instantly claimed compound) and its utility in treatment of Cystic Fibrosis (CF) (Page 2, lines 7-10; page 5, lines 29 – 34).  Walker also teaches a composition comprising RPL-554 and an additional therapeutic wherein the additional therapeutic is used to treat CF (page 4, lines 13-19).
Ascertaining the difference
	While walker teaches a composition comprising RPL-554 and an additional therapeutic, Walker fails to teach a composition comprising RPL-554 in combination with Ivacaftor.  Walker also fails to teach a method of treating CF by administering a composition comprising RPL-554 and Ivacaftor.
Secondary reference
	Condren teaches Ivacaftor in treatment of CF.  Condren also teaches that the target-CFTR-mutation of Ivacaftor is G551D, which is a class III defect (page 8, introduction).
Obviousness
 	Regarding claims 1-3 and 12 directed to a composition comprising RPL-554 and Ivacaftor:
	One skilled in the art, prior to the earliest effective filing date of the current application, would have found it obvious to prepare a composition comprising RPL-554 and Ivacaftor.
Suggestion:
Walker suggests a composition of RPL-554 and another agent for treatment of CF.  While Walker does not specifically recite Ivacaftor as the agent for treating CF, this deficiency is cured by Condren.
Motivation:
One would be motivated to combine the two known CF treating agents in order to provide a composition for treatment of CF.  
Expectation of success:
Since both RPL-554 and Ivacaftor are described in the art as sharing the same utility as CF therapeutics, one would expect that the combination of the two would provide a composition that is suitable for treatment of CF.
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	
	Regarding claims 4-7, 9 and 13-14 directed to a method of treating CF.
 	A composition of RPL-554 and Ivacaftor (The composition) is suggested by combination of Condren and Walker as described above.  One skilled in the art, prior to the earliest effective filing date of the current application, would have found it obvious to administer the composition to a subject in need of treatment for CF.  Condren teaches Ivacaftor targeting CFTR mutation G511D which is a class III CFTR mutation.  In view of activity of Ivacaftor, one skilled in the art would have found it obvious to administer the composition to a subject with a class III CFTR mutation wherein the mutation is G551D.  Condren provides suggestion and motivation to treat this specific subject population.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2012/020016 A1) in view of Condren et al (J. Pediatr Pharmacol Ther, 2013, 18(1), 9-13). as applied to claim 4 above, and further in view of Davies et al (BMJ, 2007, 335 1255-1259).

	The combination of Walker and Condren renders obvious a method of treating CF, however neither reference recites the limitations “diarrhoea” and “Crohn’s disease”.
Davies et al teach that diarrhoea and Crohn’s disease are problems that effect subjects with CF (page 1258, Table 3; page 1256, Table 1).  
Since the listed disorders are present in the subject population with CF, one would have found it obvious to administer CF therapy to subjects who suffer from CF and also have diarrhoea and Crohn’s disease.   The expected outcome is treatment of CF.


Claim(s) 4-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2012/020016 A1) in view of Condren et al (J. Pediatr Pharmacol Ther, 2013, 18(1), 9-13), as applied to claim 4 above, and further in view of Assessment report (European Medicines Agency, Committee for Medicinal products for human use, 2012; Kalydeco).

The combination of Walker and Condren renders obvious a method of treating CF by administration of a composition comprising RPL-554 and Ivacaftor.  Condren teaches Ivacaftor for treatment of CF with G511D mutation, but does not teach its activity with regards to R111H mutation (a class IV mutation).  

Assessment report teaches Ivacaftor as a potentiator of chloride transport of cells carrying CFTR R117H mutation (page 20/87 last paragraph).  Increase in chloride transport is the same effect (although to a lesser degree) as when cells with G551D mutation are treated with ivacaftor.

Obviousness
	One skilled in the art, prior to the earliest effective filing date of the instant application, would have found it obvious to try administering a combination of RPL-554 and Ivacaftor to a CF patient carrying R117H mutation.  The method is obvious to try because Assessment report teaches the same type of effect of ivacaftor in cells with R117H mutation as with cells carrying G511D mutation.  Additionally, the Assessment report teaches that there is no need for additional studies on secondary pharmacokinetics and that the safety pharmacology did not reveal any concerns:
“Studies that may be classified as secondary pharmacodynamics studies have been performed and discussed under Safety Pharmacology. In view of ivacaftor CFTR target selectivity, the CFTR dependence of the disease, lack of adequate animal disease model and low incidence of observed side effects in animal and clinical studies, it is scientifically justified not to perform additional studies on secondary pharmacodynamics. Similar reasons justify the absence of pharmacodynamic drug interactions studies in the application (i.e. high CFTR selectivity, absence of other CF therapies targeting the CFTR receptor). Although the Cmax for ivacaftor (5.0 μM) at the therapeutic dosage is comparable to the hERG IC15 (5.5 μM) value for ivacaftor, it was concluded that this value is not indicative of a risk for ivacaftor induced QT prolongation at the therapeutic dose in patients with CF, since there is no evidence of ivacaftor-induced QT prolongation in these patients, as well as at supratherapeutic dose of 450 mg q12h (Cmax = 13.9 μM) after 5 days of dosing in the thorough QT study, and in a dog telemetry study at single doses as high as 60 mg/kg, or in ECG measurements from repeat-dose studies of up to 1 year duration at the 60 mg/kg/day dose level (36.2 μM to 47.6 μM). Safety pharmacology studies did not reveal any concerns regarding renal system, central nervous and respiratory system. Decreased GI motility occurred at high doses in rats. While the mechanism of this is unknown, the safety margin between NOEL 9 (rats) to 21 (dogs) fold the expected exposure (steady-state AUC0-24hr) at the human therapeutic dosage is regarded sufficient.” (page 21/87 first 3 paragraphs).
	In view of the findings presented by the Assessment Report one skilled in the art would have found it obvious to try treating a subject having a R117H-CFTR mutation with combination of RPL-554 and Ivacaftor with reasonable expectation that administration will result in treatment of CF.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 5, 6, 7, 8, 9, 10, 11, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,864,213. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 10 of the ’213 patent is directed to a method of treating CF.  The method comprises administering RPL-554 and a CFTR potentiator.  The method further limits the scope of CF mutations to class II and class IV mutations.
Instant claims 4-9 and 13-14 are directed to a method of treating CF comprising administering RPL-554 and a CFTR potentiator.  Claims 6, 7, 8 and 9 recite Class IV CFTR mutation with claims 7 and 8 reciting R117H-CFTR mutation which is a class IV mutation.
Claims 10 and 11 recite conditions that are known to be associated with CF as evidenced by the specification on 6 “Diseases and Conditions”.

Conclusion
Claims 1-14 are pending
Claims 1-14 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628